Citation Nr: 0613401	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-32 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides (Agent Orange).  

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to Agent Orange.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from April 1964 to March 1971 and 
served in the Republic of Vietnam (Vietnam) from October 1968 
to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in St. Petersburg, 
Florida.  

The March 2006 brief of the veteran's representative raises 
matters previously withdrawn by the veteran: An August 2003 
statement of the veteran withdrew claims of service 
connection for hypertension and glaucoma, as well as claims 
for increased ratings for service-connected residuals of left 
eye trauma and scars of the right eyebrow, scalp and right 
cheek.  

With the exception of the veteran's claim of service 
connection for PTSD, the claims on appeal are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  


FINDING OF FACT

PTSD was incurred in active military service.  




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD, as a result of 
experiences in Vietnam.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2005).\

As a result of a May 2003 VA examination, the veteran is 
diagnosed with PTSD, which is linked to his claimed Vietnam 
experiences.  As to the claimed stressors, the veteran 
contends that as a vehicle driver and supply technician 
assigned to Headquarters, Troop Command, U.S. Army Depot in 
Long Binh, (his military occupational specialty and 
assignment confirmed by record), he experienced periodic 
sniper fire while performing supply deliveries to outlying 
client units; and that his position involved him being 
exposed to periodic enemy rocket and mortar fire on his 
installation and those of his client units.  In support of 
these assertions, he has provided numerous photos, 
contemporaneously-recorded accounts by the service department 
of unit activities, and an account from an individual, 
apparently a military historian and veteran.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of the evidence pertaining to the 
claimed stressors is in approximate balance.  Because the 
veteran thus has a diagnosis of PTSD, linked to corroborated 
stressors, the claim will be granted on this basis. 38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  The RO 
will advise the veteran of the assigned effective date and 
the disability rating of the service-connected psychiatric 
disorder, in compliance with Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506.   


ORDER

Service connection for PTSD is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.


REMAND

The record demonstrates that no attempt was made to obtain 
copies of VA and private treatment records identified by the 
veteran, and that all existing VA and private treatment 
records are incomplete copies submitted by the veteran.  VA 
treatment records must be requested with no further 
assistance of the veteran.  38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b); See also, Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Because no attempt has been made to obtain VA treatment 
records dated from March 1971 to the present, the Board is 
unable to ascertain whether the veteran has been afforded an 
Agent Orange registry examination.  Without a request for VA 
treatment records from March 1971 to the present, the Board 
is unable to adjudicate any of the claims on appeal.  Other 
development is indicated as well.  

With regard to private treatment records, in August 2002 the 
veteran submitted authorizations for the release of medical 
records of M. Stone, M.D., from 1995, and D. Bell, M.D., for 
2001, regarding treatment for peripheral neuropathy.  No 
attempt was made to obtain copies of these records-
development which is critical in light of existing private 
treatment records of September and October 2002 which show a 
current diagnosis possibly related to Agent Orange exposure.  
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b).  

Additionally, pertinent medical records were received in 
October 2003, after the most recent adjudication of the claim 
of service connection for peripheral neuropathy in September 
2003.  When the VA RO receives non-duplicate evidence 
relevant to a claim properly before it, it must prepare a 
supplemental SOC (SSOC) reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  There is no legal authority for a claimant to 
waive, or the RO to suspend, this requirement.  Cf. 38 C.F.R. 
§ 20.1304(c).  The Board does not have authority to issue a 
SSOC as to this claim.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

With regard to the claim of service connection for tinnitus, 
the RO denied the claim in June 2003, and the veteran 
expressed disagreement with this decision in August 2003.  
The RO has yet to issue a SOC in response to the veteran's 
notice of disagreement as to this issue.  Such development is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Accordingly, the case is REMANDED for the following action:  

1.  The VBA-AMC should contact the 
veteran and provide him 60 days in which 
to submit any and all evidence in his 
possession which is potentially probative 
of his claims for service connection for 
diabetes mellitus, peripheral neuropathy, 
bilateral hearing loss and tinnitus, 
which is not already on file.  The 
veteran should be provided with any 
release of information forms necessary to 
obtain such records that he may 
subsequently advise exist, and for which 
releases have not been furnished.  

2.  The VBA-AMC must obtain copies of any 
and all VA and private medical records 
regarding the veteran, dated from March 
1971 to the present, to include any VA 
Agent Orange registry examination.  

3.  If not previously afforded one, the 
veteran should be afforded a VA Agent 
Orange registry examination for a 
determination as to the pathology and 
etiology of any peripheral nerve disorder 
or diabetes mellitus.  The VBA AMC must 
review the claims file and undertake any 
other notice or development it determines 
to be required under the VCAA, its 
implementing regulations, or the 
precedential case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, or 
to assure compliance with this Board 
Remand.  

4.  Thereafter, the VBA-AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA-AMC 
should determine that all actions taken 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA-AMC 
must implement corrective procedures.  

5.  Concurrent with the above 
development, the VBA-AMC must issue a SOC 
containing all applicable laws and 
regulations as to the issues of 
entitlement to service connection for 
tinnitus.  The veteran should be advised 
of the time period in which to perfect an 
appeal.  This claim must be adjudicated 
on a de novo basis-specifically to 
include consideration of all of the 
evidence of record for the entire appeal 
period.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC as to the 
issues of service connection for diabetes mellitus claimed as 
due to Agent Orange, peripheral neuropathy claimed as Agent 
Orange, and bilateral hearing loss, as well as any other 
issue to which a timely substantive appeal has been received, 
each on a de novo basis, specifically to include 
consideration of all of the evidence of record for the entire 
appeal period, with reasons and bases for the decision.  The 
veteran and his representative should be given an appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


